          Case 3:20-cv-08248-DWL Document 35 Filed 04/01/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Brian Winkler,                                    No. CV-20-08248-PCT-DWL
10                   Plaintiff,                        JUDGMENT
11   v.
12   GM Law Firm LLC, et al.,
13                   Defendants.
14
15            Judgment is entered against Defendant Julie Queler, and in favor of Plaintiff Brian
16   Winkler, in the amount of $50,000.

17            Dated this 1st day of April, 2021.
18
19
20
21
22
23
24
25
26
27
28
